







































AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
OF
BARINGS BDC SENIOR FUNDING I, LLC
Dated and effective as of August 3, 2018








--------------------------------------------------------------------------------






TABLE OF CONTENTS








 
 
 
Page
 
ARTICLE I. GENERAL PROVISIONS
1
 
 
Section 1.1
Definitions; Interpretation
1
 
 
Section 1.2
Name
7
 
 
Section 1.3
Registered Agent and Office; Other Offices; Filings and Qualifications
7
 
 
Section 1.4
Term
7
 
 
Section 1.5
Purpose; Powers
7
 
 
Section 1.6
Limited Liability Company Agreement; Certificate of Formation
8
 
 
Section 1.7
Separate Existence
8
 
 
Section 1.8
Limitation on Certain Activities
9
 
 
Section 1.9
No State Law Partnership
11
 
 
Section 1.10
Limitation on Liability
11
 
 
 
 
 
 
ARTICLE II. CAPITAL; EQUITY ACCOUNT
11
 
 
Section 2.1
Initial Capital
11
 
 
Section 2.2
Additional Capital Contributions
11
 
 
 
 
ARTICLE III. ALLOCATIONS; BOOKS
11
 
 
Section 3.1
Status of the Company
11
 
 
Section 3.2
Allocations of Net Income and Net Loss
12
 
 
Section 3.3
Other Allocation Provisions
12
 
 
Section 3.4
Allocations of Taxable Income and Loss
12
 
 
Section 3.5
Withholding
12
 
 
Section 3.6
Books of Account
13
 
 
Section 3.7
Access to Accounting Records
13
 
 
Section 3.8
Annual Tax Information
13
 
 
Section 3.9
Tax Matters Partner
13
 
 
 
 
 
 
ARTICLE IV. MEMBERS
13
 
 
Section 4.1
Powers
13
 
 
Section 4.2
Initial Member; Special Member
14
 
 
Section 4.3
Other Ventures
14
 
 
Section 4.4
Actions by the Members
15
 
 
 
 
 
 
ARTICLE V. MEMBERSHIP INTERESTS
15
 
 
Section 5.1
General; Qualifications for Membership
15
 
 
Section 5.2
Distributions
15
 
 
Section 5.3
Rights on Liquidation, Dissolution or Winding Up
15
 
 
Section 5.4
Transfer of Membership Units
16
 
 
Section 5.5
Admission of Transferee as Member
17
 
 
 
 
 
 
ARTICLE VI. MANAGERS AND OFFICERS
17
 
 
Section 6.1
Managers
17
 
 
Section 6.2
Powers of the Designated Manager
18
 



 
-i-
 




--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)


 
Section 6.3
Designated Manager as Attorney-in-Fact
19
 
 
Section 6.4
Compensation
19
 
 
Section 6.5
Removal of Managers
20
 
 
Section 6.6
Resignation of Manger
20
 
 
Section 6.7
Meetings of the Managers
20
 
 
Section 6.8
Electronic Communications
21
 
 
Section 6.9
Limitations on the Independent Managers
21
 
 
Section 6.10
Officers
21
 
 
 
 
 
 
ARTICLE VII. EXPENSES
21
 
 
Section 7.1
Expenses
21
 
 
 
 
 
 
ARTICLE VIII. DISSOLUTION, LIQUIDATION AND WINDING-UP
22
 
 
Section 8.1
Dissolution
22
 
 
Section 8.2
Accounting
23
 
 
Section 8.3
Winding Up, Liquidation and Distribution of Assets
23
 
 
Section 8.4
Order of Payment of Liabilities Upon Dissolution
24
 
 
Section 8.5
Certificate of Cancellation
25
 
 
 
 
 
 
ARTICLE IX. INDEMNIFICATION
25
 
 
Section 9.1
Exculpation
25
 
 
Section 9.2
Indemnification
25
 
 
Section 9.3
Further Indemnity
26
 
 
Section 9.4
Expenses
26
 
 
Section 9.5
Advance Payment of Expenses
26
 
 
Section 9.6
Other Arrangements Not Excluded
26
 
 
 
 
 
 
ARTICLE X. MISCELLANEOUS PROVISIONS
27
 
 
Section 10.1
Amendments
27
 
 
Section 10.2
Governing Law
27
 
 
Section 10.3
Headings
27
 
 
Section 10.4
Severability
27
 
 
Section 10.5
Assigns
27
 
 
Section 10.6
Enforcement by Managers
27
 
 
Section 10.7
Waiver of Partition; Nature of Interest
28
 
 
Section 10.8
Entire Agreement
28
 
 
Section 10.9
Effectiveness
28
 
 
Section 10.10
Counterparts
28
 





 
-ii-
 




--------------------------------------------------------------------------------






AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
OF
BARINGS BDC SENIOR FUNDING I, LLC
a Delaware Limited Liability Company
This AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (this “Agreement”)
of Barings BDC Senior Funding I, LLC, a Delaware limited liability company (the
“Company”), is dated and effective as of August 3, 2018, by Barings BDC Finance
I, LLC, a Delaware limited liability company, in its capacity as the sole member
of the Company (the “Initial Member”) Barings LLC, as the Designated Manager and
Donald J. Puglisi, as the Independent Manager.
WHEREAS, the Company was formed as a limited liability company under the
Delaware Limited Liability Company Act (6 Del. C. §18-101 et seq.), as amended
from time to time (the “LLC Act”), by the filing of a Certificate of Formation
with the Secretary of State of the State of Delaware on July 3, 2018, and a
Limited Liability Company Agreement was entered into by the Member as of July 3,
2018 (the “Original Agreement”); and
WHEREAS, the Designated Manager desires to amend and restate the terms of the
Original Agreement in its entirety as set forth herein.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt, adequacy and
sufficiency of which are hereby acknowledged, the Initial Member, the Designated
Manager and the Independent Manager, intending to be legally bound, now desire
to, and do hereby, agree as follows:

ARTICLE I
GENERAL PROVISIONS

Section 1.1.    Definitions; Interpretation.
(a)    Unless defined in this Section 1.1(a) or otherwise defined herein,
capitalized terms used herein shall have the meanings assigned to them, as
applicable, in the Credit Agreement, dated as of August 3, 2018 (the “Credit
Agreement”) by and among the Company as the Borrower, Bank of America, N.A. as
Administrative Agent, and each of the Lenders party thereto from time to time.
“Accounting Period” means any period that begins on the date hereof or at the
opening of business on the day following the end of a previous Accounting Period
and ends at the close of business on the earlier of the next Adjustment Date,
the end of a Fiscal Year and the date on which the Company is terminated.
“Adjustment Date” means (i) each day immediately prior to the day on which an
additional Member is admitted to the Company as a Member and (ii) any other date
reasonably





--------------------------------------------------------------------------------





believed by the Designated Manager to be appropriate so as to properly reflect
the economic relationship among the Members.
“Affiliate” means, with respect to a Person, (a) any other Person who, directly
or indirectly, is in control of, or controlled by, or is under common control
with, such Person or (b) any other Person who is a director, officer, employee
or general partner (i) of such Person, (ii) of any subsidiary or parent company
of such Person or (iii) of any Person described in clause (a) of this sentence.
For the purposes of this definition, control of a Person means the power, direct
or indirect, (x) to vote more than 50% of the securities having ordinary voting
power for the election of directors of such Person or (y) to direct or cause the
direction of the management and policies of such Person whether by contract or
otherwise.
“Agreement” has the meaning set forth in the first paragraph hereof.
“Bankruptcy” means, with respect to any Person, (A) if such Person (i) makes an
assignment for the benefit of creditors, (ii) files a voluntary petition in
bankruptcy, (iii) is adjudged a bankrupt or insolvent, or has entered against it
an order for relief, in any bankruptcy or insolvency proceedings, (iv) files a
petition or answer seeking for itself any reorganization, arrangement,
composition, readjustment, liquidation or similar relief under any statute, law
or regulation, (v) files an answer or other pleading admitting or failing to
contest the material allegations of a petition filed against it in any
proceeding of this nature, (vi) seeks, consents to or acquiesces in the
appointment of a trustee, receiver or liquidator of the Person or of all or any
substantial part of its properties, or (B) if 120 days have elapsed after the
commencement of any proceeding against such Person seeking reorganization,
arrangement, composition, readjustment, liquidation or similar relief under any
statute, law or regulation, and such proceeding has not been dismissed, or if 90
days have elapsed after the appointment without such Person’s consent or
acquiescence of a trustee, receiver or liquidator of such Person or of all or
any substantial part of its properties, the appointment is not vacated or
stayed, or within 90 days after the expiration of any such stay, the appointment
is not vacated. The foregoing definition of “Bankruptcy” is intended to replace
and shall supersede and replace the definition of “Bankruptcy” set forth in
Sections 18-101(1) and 18-304 of the LLC Act.
“Book Value” means, with respect to any Company asset as of any date, such
Company asset’s adjusted basis for Federal income tax purposes as of such date,
except as follows: (i) on each Adjustment Date, the Book Value of each Company
asset shall be adjusted to equal its Value on such Adjustment Date; and (ii) if
the Book Value of a Company asset has been determined under clause (i) above,
such Book Value shall thereafter be adjusted by the depreciation, cost recovery
and amortization attributable to such Company asset assuming that the adjusted
basis of such Company asset was equal to its Book Value determined under the
methodology described in Treasury Regulations Section 1.704-1(b)(2)(iv)(g)(3).
“Capital Account” means with respect to each Member the account established and
maintained for such Member on the books of the Company in compliance with
Treasury Regulation Sections 1.704-1(b)(2)(iv) and 1.704-2. Subject to the
preceding sentence, each Member’s Capital Account balance shall initially equal
the amount of cash and/or Value of property contributed by such Member, which
initial Capital Account balance is set forth opposite such Member’s name under
the heading “Initial Capital Account Balance” on Schedule A hereto.


2    

--------------------------------------------------------------------------------





Throughout the term of the Company, each Capital Account will be (i) increased
by the amount of (A) income and gains allocated to such Capital Account pursuant
to Article III and (B) any cash and/or Value of property subsequently
contributed to such Capital Account, and (ii) decreased by the amount of (A)
losses and deductions allocated to such Capital Account pursuant to Article III
and (B) cash and the Value of any other property distributed or transferred from
such Capital Account.
“Cause” for purposes of determining “Cause” with respect to the removal of an
Independent Manager, such term will mean any one of the following events:
(i)    willful violation or willful breach by an Independent Manager of, or the
taking of any action by an Independent Manager that it knows violates or
breaches, any provision of this Agreement applicable to it that, either
individually or in the aggregate, has or would reasonably be expected to have a
material adverse effect on the Company;
(ii)    the occurrence of an act by an Independent Manager that constitutes
fraud or criminal activity in the performance of its duties under this
Agreement, or an Independent Manager being indicted for, or convicted of, a
criminal offense;
(iii)    gross negligence, bad faith or willful misconduct by an Independent
Manager in the performance of its duties under this Agreement;
(iv)    failure to meet the requirements set forth in the definition of
“Independent Manager” in this Agreement; or
(v)    the Company’s full satisfaction and repayment of all Obligations, and
acknowledgement of the same by the Administrative Agent.
“Certificate of Formation” has the meaning set forth in Section 1.2 hereof.
“Code” has the meaning set forth in Section 3.1 hereof.
“Company” has the meaning set forth in the first paragraph hereof.
“Designated Manager” means the Manager designated as such by the Majority
Members from time to time or as provided in Section 6.1 hereof for any period in
which no such designation has been made. The initial Designated Manager is
Barings LLC, a Delaware limited liability company.
“Fiscal Year” means the taxable year utilized by the Company for federal income
tax reporting purposes, which shall be the calendar year (or a period of less
than the full calendar year in the case of the Company’s formation or
termination), unless a different period is required by law.
“Independent Manager” means an individual who has prior experience as an
independent director, independent manager or independent member and who is
provided by CT Corporation, Corporation Service Company, Puglisi & Associates,
National Registered Agents, Inc., Wilmington Trust Company, Stewart Management
Company, Lord Securities Corporation


3    

--------------------------------------------------------------------------------





or, if none of those companies is then providing professional Independent
Managers, another nationally-recognized company reasonably approved by the
Administrative Agent, in each case that is not an Affiliate of the Company and
that provides professional Independent Managers and other corporate services in
the ordinary course of its business, and which individual is duly appointed as
an Independent Manager and is not, and for the five-year period prior to such
individual’s appointment as Independent Manager has not been, and will not while
serving as Independent Manager be, any of the following:
(a)    a member, partner, equityholder, manager, director, officer or employee
of the Company, any Member, or any of their respective equityholders or
Affiliates (other than as an Independent Manager of a Member, the Company or an
Affiliate of the Company or a Member or any special purpose vehicle that is
required by a creditor to be a single purpose bankruptcy remote entity; provided
that such Independent Manager is employed by a company that routinely provides
professional Independent Managers or managers in the ordinary course of its
business);
(b)    a creditor, supplier or service provider (including provider of
professional services) to the Company, a Member, or any of their respective
equityholders or Affiliates (other than as an employee of a
nationally-recognized company that routinely provides professional Independent
Managers and other corporate services to the Company, a Member or any of their
respective Affiliates in the ordinary course of its business);
(c)    a family member of any such member, partner, equityholder, manager,
director, officer, employee, creditor, supplier or service provider; or
(d)    a Person that controls (whether directly, indirectly or otherwise) any of
(a), (b) or (c) above.
For purposes of this definition, “family member” includes any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law or sister-in-law, including adoptive relationships and any person
sharing the Independent Manager’s household (other than a tenant or employee).
“Initial Member” has the meaning set forth in the first paragraph hereof.
“Institutional Accredited Investor” means any Person meeting the requirements of
Rule 501 (a)(1) - (3) or (7) of Regulation D under the Securities Act.
“LLC Act” has the meaning set forth in the second paragraph hereof.
“Credit Agreement” has the meaning set forth in the first paragraph of this
Section 1.1(a) hereof.
“Majority Members” means Members having Percentage Interests aggregating more
than 50% of the aggregate Percentage Interests in the Company.
“Manager” has the meaning set forth in Section 6.1(a).


4    

--------------------------------------------------------------------------------





“Material Action” has the meaning set forth in Section 1.8.
“Member” means Barings BDC Finance I, LLC, as the initial member of the Company,
and includes any Person admitted as an additional member of the Company or a
substitute member of the Company pursuant to the provisions of this Agreement,
each in its capacity as a member of the Company; provided that the term “Member”
shall not include any Special Member.
“Membership Unit” has the meaning set forth in Section 5.1(a).
“Membership Units Transfer Certificate” means a transfer certificate acceptable
to the Designated Manager executed by the proposed transferee of a Membership
Unit and delivered to the Designated Manager in accordance with Section 5.4(b)
hereof.
“Net Income” and “Net Loss”, respectively, for any period means the income or
loss of the Company for such period as determined in accordance with the method
of accounting followed by the Company for Federal income tax purposes,
including, for all purposes, any income exempt from tax and any expenditures of
the Company which are described in Code Section 705(a)(2)(B); provided that in
determining Net Income and Net Loss and every item entering into the computation
thereof, solely for the purpose of adjusting the Capital Accounts of the Members
(and not for tax purposes), (i) any income, gain, loss or deduction attributable
to the taxable disposition of any Company asset shall be computed as if the
adjusted basis of such Company asset on the date of such disposition equaled its
Book Value as of such date, (ii) if any Company asset is distributed in-kind to
a Member, the difference between its Value and its Book Value at the time of
such distribution shall be treated as gain or loss, (iii) any depreciation, cost
recovery and amortization as to any Company asset shall be computed by assuming
that the adjusted basis of such Company asset equaled its book value determined
under the methodology described in Treasury Regulation Section
1.704-1(b)(2)(iv)(g)(3) and (iv) as to any Company asset held by the Company on
an Adjustment Date the difference between such Company asset’s Book Value on
such Adjustment Date and its Book Value immediately prior to such Adjustment
Date shall be treated as gain or loss, as appropriate; provided, further, that
any item (computed with the adjustments in the preceding proviso) allocated
under Section 3.3 shall be excluded from the computation of Net Income and Net
Loss.
“Non-Qualified Person” means a person who is not a Qualified Person.
“Officers” has the meaning set forth in Section 6.10.
“Percentage Interest” with respect to each Member, as of any time of
determination, means a fraction, expressed as a percentage, the numerator of
which is the Capital Account balance of such Member, and the denominator of
which is the aggregate Capital Account balances of all Members.
“Person” means any individual, corporation, estate, partnership, business or
statutory trust, limited liability company, sole proprietorship, joint venture,
association, joint stock company, trust (including any beneficiary thereof),
unincorporated organization or government or any agency or political subdivision
thereof or other entity.


5    

--------------------------------------------------------------------------------





“Qualified Person” means a Person who is an Institutional Accredited Investor
and a Qualified Purchaser.
“Qualified Purchaser” means a Person who qualifies as a “qualified purchaser”
within the meaning of Section 2(a)(51) of the Investment Company Act or as a
“knowledgeable employee” as defined in Rule 3c-5 under the Investment Company
Act.
“Special Member” has the meaning set forth in Section 4.2(b) hereof.
“Transaction Documents” mean, collectively, the Credit Agreement, the Security
Agreement, the Collateral Administration Agreement, each Assignment and
Assumption, the Investment Management Agreement, each Note and the Fee Letter.
“Value” of any non-cash capital contribution made by a Member to the Company or
of any asset of the Company, as the case may be, as of any date, means the fair
market value of such asset as determined by the Designated Manager in good
faith. Any determination of the Value or of the fair market value of any such
non-cash capital contribution or of any such asset of the Company made in good
faith by the Designated Manager shall be binding on the Members for all purposes
of this Agreement.
(b)    Unless a contrary intention appears in this Agreement:
(i)    the singular number includes the plural number and vice versa;
(ii)    reference to any Person includes such Person’s successors and assigns
but, if applicable in the context of a particular Transaction Document, only if
such successors and assigns are permitted thereunder;
(iii)    reference to any gender includes each other gender;
(iv)    reference to day or days without further qualification means calendar
days;
(v)    reference to any agreement (including this Agreement or any Transaction
Document), document or instrument means such agreement, document or instrument,
together with all schedules, exhibits and annexes thereto, in each case as
amended, modified, waived, supplemented, restated or replaced and in effect from
time to time in accordance with the terms thereof and, if applicable, the terms
of this Agreement or the other Transaction Documents;
(vi)    reference to any applicable law means such applicable law as amended,
modified, codified, replaced or reenacted, in whole or in part, and in effect
from time to time, including rules and regulations promulgated thereunder, and
reference to any section or other provision of any applicable law means that
provision of such applicable law from time to time in effect including those
constituting the substantive amendment, modification, codification, replacement
or reenactment of such section or other provision;


6    

--------------------------------------------------------------------------------





(vii)    the words “hereof,” “herein,” “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement;
(viii)    Section, Schedule, Exhibit, Annex and Attachment references contained
in this Agreement are references to Sections, Schedules, Exhibits, Annexes and
Attachments in or to this Agreement unless otherwise specified; and
(ix)    the term “including” shall mean “including without limitation.”

Section 1.2.    Name. The name of the Company is “Barings BDC Senior Funding I,
LLC”. The name of the Company may be changed from time to time by the Designated
Manager with the prior written consent of the Majority Members and the filing of
an appropriate amendment to the certificate of formation of the Company with the
Secretary of State of the State of Delaware (the “Certificate of Formation”) as
required by the LLC Act.

Section 1.3.    Registered Agent and Office; Other Offices; Filings and
Qualifications.
(a)    The name and address of the registered agent of the Company for service
of process on the Company in the State of Delaware is Corporation Service
Company, 251 Little Falls Drive, Wilmington, DE 19808. The Designated Manager
may change the registered agent and registered office of the Company from time
to time to another registered agent and registered office in the State of
Delaware.
(b)    The Company’s principal office is located at 251 Little Falls Drive,
Wilmington, DE 19808. The Company may move its principal office, and may have
other offices, at any place or places within or outside the State of Delaware as
determined from time to time by the Designated Manager, subject to compliance by
the Company with the applicable requirements of the Credit Agreement.

Section 1.4.    Term. The Company was formed and commenced on the date the
Certificate of Formation was filed with the Secretary of State of the State of
Delaware. The Company shall have a perpetual term until dissolved as provided
herein. The existence of the Company as a separate legal entity shall continue
until cancellation of the Certificate of Formation as provided in the LLC Act.

Section 1.5.    Purpose; Powers.
(a)    The sole purpose to be conducted or promoted by the Company is to engage
in the following activities: (i) the acquisition of Eligible Collateral Assets
and the ownership and management of the Collateral and the related assets in the
Collateral; (ii) the sale, transfer or other disposition of Collateral as and
when permitted under the Transaction Documents; (iii) entering into and
performing under the Transaction Documents; (iv) consenting or withholding
consent as to proposed amendments, waivers and other modifications of the
underlying instruments relating to the Eligible Collateral Assets to the extent
not in conflict with the terms of this Agreement or


7    

--------------------------------------------------------------------------------





any other Transaction Document; (v) exercising any rights (including but not
limited to voting rights and rights arising in connection with a bankruptcy
event with respect to an obligor or the consensual or non-judicial restructuring
of the debt or equity of an obligor) or remedies in connection with the
Collateral Assets and participating in the committees (official or otherwise) or
other groups formed by creditors of an obligor to the extent not in conflict
with the terms of this Agreement or any other Transaction Document; and (vi)
engaging in any activity and to exercise any powers permitted to limited
liability companies under the laws of the State of Delaware that are related to
the foregoing and necessary, convenient or advisable to accomplish the
foregoing.
(b)    The Company, by or through the Designated Manager on behalf of the
Company, may enter into, perform and from time to time amend (except as
otherwise expressly required in this Agreement or in the Transaction Documents),
the Transaction Documents and all documents, agreements, certificates or
financing statements contemplated thereby or related thereto, all without any
further act, vote or approval of any other Person notwithstanding any other
provision of this Agreement, the LLC Act or applicable law, rule or regulation.
The foregoing authorization shall not be deemed a restriction on the powers of
the Designated Manager to enter into other agreements on behalf of the Company.

Section 1.6.    Limited Liability Company Agreement; Certificate of Formation.
This Agreement shall constitute a “limited liability company agreement” within
the meaning of the LLC Act. James Davis, as an authorized person within the
meaning of the LLC Act, has caused a certificate of formation of the Company to
be executed and filed in the office of the Secretary of State of the State of
Delaware on July 3, 2018. Upon the filing of the Certificate of Formation with
the Secretary of State of the State of Delaware, his/her powers as an
“authorized person” ceased, and the Designated Manager thereupon became a
designated “authorized person” and shall continue as a designated “authorized
person” within the meaning of the LLC Act. The Designated Manager on behalf of
the Company shall execute, deliver and file any other certificates (and any
amendments and/or restatements thereof) necessary for the Company to qualify to
do business in any jurisdiction in which the Company’s operations so require.

Section 1.7.    Separate Existence. Except for financial reporting purposes (to
the extent consolidated reports including the Company are required by generally
accepted accounting principles) and for federal income tax purposes if required
by the Code and regulations thereunder, and, to the extent consistent with
applicable state tax law, state income and franchise tax purposes, the Members
and the Managers shall take all steps necessary to continue the identity of the
Company as a separate legal entity and to make it apparent to third Persons that
the Company is an entity with assets and liabilities distinct from those of the
Members, Affiliates of the Members or any other Person, and that the Company is
not a division of any of the Members, Affiliates of the Company or any other
Person. In that regard, so long as any Obligations are outstanding, except as
otherwise permitted or required under the Transaction Documents, the Company:
(a)    shall (i) maintain at least one Independent Manager; (ii) maintain its
own separate books and records and bank accounts; (iii) hold itself out to the
public and all other Persons as a legal entity separate from the Initial Member
and any other Person; (iv) to the extent the Company is managed by a board of
directors, have a board of directors separate from that of


8    

--------------------------------------------------------------------------------





the Initial Member and any other Person; (v) file its own tax returns, if any,
as may be required under applicable laws, to the extent it is (A) not part of a
consolidated group filing a consolidated return or returns or (B) not treated as
a disregarded entity or division for tax purposes of another taxpayer, and pay
any Taxes so required to be paid under applicable law in accordance with the
terms of this Agreement and the Transaction Documents; (vi) except as
contemplated by the Transaction Documents, not commingle its assets with assets
of any other Person; (vii) conduct its business in its own name and strictly
comply with all organizational formalities to maintain its separate existence;
(viii) maintain separate financial statements, except to the extent that the
Company’s financial and operating results are consolidated with those of the
Initial Member in consolidated financial statements; (ix) pay its own
liabilities only out of its own funds; (x) maintain an arm’s-length relationship
with the Initial Member and the Company’s other Affiliates; (xi) pay the
salaries of its own employees, if any; (xii) not hold out its credit or assets
as being available to satisfy the obligations of others; (xiii) allocate fairly
and reasonably any overhead for shared office space; (xiv) use separate
stationery, invoices and checks; (xv) except as expressly permitted by this
Agreement and the Transaction Documents, not pledge its assets as security for
the obligations of any other Person; (xvi) correct any known misunderstanding
regarding its separate identity; (xvii) maintain adequate capital in light of
its contemplated business purpose, transactions and liabilities and pay its
operating expenses and liabilities from its own assets; (xviii) not acquire the
obligations or any securities of its Affiliates; and (xix) cause the directors,
officers, agents and other representatives of the Company to act at all times
with respect to the Company consistently and in furtherance of the foregoing and
in the best interests of the Company; and
(b)    shall not (i) guarantee any obligation of any Person, including any
Affiliate; (ii) engage, directly or indirectly, in any business, other than the
actions required or permitted to be performed under the Transaction Documents;
(iii) incur, create or assume any Indebtedness, other than Indebtedness incurred
under the Transaction Documents and arising in connection with ordinary business
expenses arising pursuant to the transactions contemplated by this Agreement and
the other Transaction Documents; (iv) make or permit to remain outstanding any
loan or advance to, or own or acquire any stock or securities of, any Person,
except that the Company may invest in those Collateral Assets and other
investments permitted under the Transaction Documents and may make any advance
required or expressly permitted to be made pursuant to any provisions of the
Transaction Documents and permit the same to remain outstanding in accordance
with such provisions; (v) fail to pay its debts and liabilities from its assets
when due; (vi) operate or purport to operate as an integrated, single economic
unit with respect to any Member or any other affiliated or unaffiliated entity;
(vii) seek or obtain credit or incur any obligation to any third party based
upon the assets of any Member; (viii) induce any such third party to reasonably
rely on the creditworthiness of any Member; or (ix) release, sell, transfer,
convey or assign any Collateral Asset unless in accordance with the Transaction
Documents. Failure of the Company, or any Member or Manager on behalf of the
Company, to comply with any of the foregoing covenants or any other covenants
contained in this Agreement shall not affect the status of the Company as a
separate legal entity or the limited liability of a Member or a Manager.

Section 1.8.    Limitation on Certain Activities. Notwithstanding any other
provisions of this Agreement, so long as any Obligations are outstanding, the
Company shall not without the prior unanimous affirmative vote of each Member
and the prior unanimous


9    

--------------------------------------------------------------------------------





affirmative vote of all of the Managers, including the Independent Manager;
provided that the Managers may not vote on or authorize the taking of any action
set forth in clause (a) through (d) hereunder (any such action, a “Material
Action”), unless there is at least one (1) Independent Manager then serving in
such capacity:
(a)    engage in any business or activity other than those set forth in Section
1.5 of this Agreement or amend, alter, change or repeal the definition of
“Independent Manager,” “Cause,” “Obligation,” “Material Action” or any defined
term used therein or Sections 1.5, 1.7, 1.8, 4.2(b), 6.1(b), 6.5 or 10.1 of this
Agreement;
(b)    to the fullest extent permitted by applicable law, dissolve or liquidate,
in whole or in part, legally consolidate or merge with or into any other Person
or convey or transfer its properties and assets substantially as an entirety to
any Person, except in any such case as permitted or required under the
Transaction Documents;
(c)    to the fullest extent permitted by applicable law, institute proceedings
to be adjudicated bankrupt or insolvent; or consent to the institution of
bankruptcy or insolvency proceedings against it; or file a voluntary bankruptcy
petition or any other petition seeking, or consent to, reorganization or relief
under any applicable federal or state law relating to bankruptcy; or consent to
the appointment of a receiver, liquidator, assignee, trustee, sequestrator (or
other similar official) of the Company or a substantial part of its property; or
make any assignment for the benefit of creditors; or admit in writing its
inability to pay its debts generally as they become due; or take any Company
action in furtherance of any such action; and
(d)    authorize the amendment of this Agreement to: (A) provide for the removal
and/or substitution of any Special Member and/or of any Independent Manager, as
the case may be, provided for hereunder unless a new Special Member and/or
Independent Manager, as applicable, is appointed and accepts such appointment;
(B) enlarge or alter the permitted business purposes of the Company as provided
in Section 1.5 of this Agreement; or (C) permit or cause the Company to take any
action set forth in Section 1.8(c).
To the fullest extent permitted by applicable law, including Section 18-1101(c)
of the LLC Act, the duty of each Manager, including each Independent Manager, in
respect of any decision on any matter referred to in this Section 1.8 shall be
owed solely to the Company (including its creditors). When acting on matters
subject to this Section 1.8, notwithstanding that the Company may not then be
solvent, the Managers shall take into account the interests of the Company
(including its creditors). Except for duties to the Company as set forth in the
two immediately preceding sentences (including duties to the Member and the
Company’s creditors solely to the extent of their respective economic interests
in the Company but excluding (i) all other interests of the Member, (ii) the
interests of other Affiliates of the Company or the relationships between them,
and (iii) the interests of any group of Affiliates of which the Company is a
part), each Independent Manager shall not have any fiduciary duties to the
Member or any other Person bound by this Agreement; provided, however, the
foregoing shall not eliminate the implied contractual covenant of good faith and
fair dealing.


10    

--------------------------------------------------------------------------------






Section 1.9.    No State Law Partnership. Other than for tax purposes as
provided herein and if applicable, no provisions of this Agreement shall be
deemed or construed to constitute a partnership (including a limited
partnership) or joint venture, or any Member a partner or joint venturer of or
with any other Member, Manager or the Company, for any purposes.

Section 1.10.    Limitation on Liability. Except as otherwise provided by the
LLC Act and except as otherwise characterized for tax and financial reporting
purposes, the debts, obligations and liabilities of the Company, whether arising
in contract, tort or otherwise, shall be solely the debts, obligations and
liabilities of the Company, and no Member or Manager of the Company shall be
obligated personally for any such debt, obligation or liability of the Company
solely by reason of being a Member or a Manager of the Company.

ARTICLE II
CAPITAL; EQUITY ACCOUNT

Section 2.1.    Initial Capital. The initial capital of the Company shall be the
sum of cash and the Value of other property contributed to the Company by the
Initial Member (the “Capital Contribution”) in the amount set out opposite the
name of the Initial Member on Schedule A hereto, as amended from time to time
and incorporated herein by this reference.

Section 2.2.    Additional Capital Contributions. No Member shall be required to
make any additional capital contributions to the Company. However, any Member
may make additional capital contributions to the Company in cash or in other
property at any time. To the extent that a Member makes an additional capital
contribution to the Company, (i) if the capital contribution includes property
other than cash and if the Company is not then a disregarded entity, the
Designated Manager shall determine the Value thereof as of the date of such
capital contributions and (ii) the Designated Manager shall revise Schedule A of
this Agreement. The provisions of this Agreement, including this Section 2.2,
are intended solely to benefit the Members and no Member shall have any duty or
obligation to any creditor of the Company to make any contribution to the
Company or to issue any call for capital pursuant to this Agreement. Each
capital contribution will be reflected by the Designated Manager in the
appropriate books and records of the Company.

ARTICLE III
ALLOCATIONS; BOOKS

Section 3.1.    Status of the Company. The Company shall comply with the
applicable provisions of the Internal Revenue Code of 1986, as amended from time
to time, and any successor statute (the “Code”) and the applicable Treasury
Regulations thereunder in the manner necessary to effect the intention of the
parties that the Company be treated, for federal income tax purposes, (i) so
long as it has a single Member, as a disregarded entity that is not separate
from such Member and (ii) as long as it has more than a single Member, as a
partnership pursuant to Treasury Regulations Sections 301.7701-1 et seq. and
that the Company be accorded such treatment until its dissolution pursuant to
Article VIII hereof and shall take all actions, and shall refrain from taking
any action, required by the Code or Treasury Regulations thereunder in order to
maintain such status of the Company.


11    

--------------------------------------------------------------------------------






Section 3.2.    Allocations of Net Income and Net Loss.
(a)    As long as the Company has a single Member it will be taxed as a
disregarded entity for federal income tax purposes under Section
301.7701-3(b)(1) of the Treasury Regulations and all Net Income and Net Loss of
the Company shall be taken into account by its sole Member.
(b)    If the Company has more than one Member and is taxed as a partnership,
the Company’s Net Income and Net Loss for any Accounting Period shall be
allocated to the Members in proportion to their Percentage Interests.

Section 3.3.    Other Allocation Provisions.
(a)    The Members intend that the allocations pursuant to Section 3.2 be
equivalent to allocations that have or are deemed to have “substantial economic
effect” within the meaning of Treasury Regulations Sections 1.704-1(b) and
1.704-2, and the Designated Manager shall make such allocations pursuant to this
Section 3.3 as it believes are reasonably necessary to meet the requirements of
such Regulations, including without limitation the allocations required by the
minimum gain provisions, allocation of partner nonrecourse deductions and
partnership nonrecourse deductions and the qualified income offset provisions of
such Regulations.
(b)    Except to the extent otherwise required by the Code and Treasury
Regulations, if one or more Membership Units in the Company is transferred in
any Accounting Period, the items of income, gain, loss, deduction and credit
allocable to such Membership Units for such Accounting Period shall be
apportioned between the transferor and the transferee in proportion to the
number of days in such Accounting Period such Membership Units are held by each
of the them, except, that if they agree between themselves and so notify the
Company within 30 days after the transfer, then at their option and expense, (i)
all items or (ii) extraordinary items, may be allocated to the Person that held
such Membership Units on the date such items were realized or incurred by the
Company.

Section 3.4.    Allocations of Taxable Income and Loss. The income, gains,
losses, deduction and credits of the Company for any fiscal year shall be
allocated to the Members in the same manner Net Income and Net Loss were
allocated to the Members for all Accounting Periods ending with or within such
fiscal year pursuant to Sections 3.2 and 3.3; provided that solely for Federal,
state and local income and franchise tax purposes and not for book or Capital
Account purposes, income, gain, loss and deduction with respect to any Company
asset properly carried on the Company’s books at a value other than the tax
basis of such Company asset shall be allocated in a manner determined in the
discretion of the Designated Manager, so as to take into account (consistently
with Code Section 704(c) principles) the difference between such Company asset’s
book basis and its tax basis.

Section 3.5.    Withholding. The Company shall comply with withholding
requirements under Federal, state and local law and shall remit amounts withheld
to and file required forms with the applicable jurisdictions. To the extent the
Company is required to withhold and pay over any amounts to any authority with
respect to distributions or allocations to


12    

--------------------------------------------------------------------------------





any Member, the amount withheld shall be deemed to be, at the option of the Tax
Matters Partner, either a distribution to or a demand loan by the Company to
that Member in the amount of the withholding. In the event of any claimed
over-withholding, Members shall be limited to an action against the applicable
jurisdiction. If the amount was deemed to be a demand loan, the Company may, at
its option, (a) at any time require the Member to repay such loan in cash or (b)
at any time reduce any subsequent distributions by the amount of such loan. Each
Member agrees to furnish the Company with any representations and forms as shall
reasonably be requested by the Company to assist it in determining the extent
of, and in fulfilling, its withholding obligations.

Section 3.6.    Books of Account. At all times during the continuance of the
Company, the Company shall maintain or cause to be maintained full, true,
complete and correct books of account in accordance with generally accepted
accounting principles, using the Fiscal Year. In addition, the Company shall
keep all records required to be kept pursuant to the LLC Act.

Section 3.7.    Access to Accounting Records. All books and records of the
Company shall be maintained at any office of the Company or at the Company’s
principal place of business, and the Members, and their duly authorized
representative, shall have access to them at such office of the Company and the
right to inspect and copy them at reasonable times.

Section 3.8.    Annual Tax Information. The Designated Manager shall cause the
Company to deliver to each Member all information necessary for the preparation
of such Member’s federal income tax return.

Section 3.9.    Tax Matters Partner. For purposes of Code Section 6231(a), if
the Company is taxed as a partnership, the “Partnership Representative” shall be
the Member owning the largest Percentage Interest in the Company. The Tax
Matters Partner is specifically directed and authorized to take whatever steps
may be necessary or desirable to perfect such designation, including filing any
forms or documents with the Internal Revenue Service and taking such other
action as may from time to time be required under the Regulations. The Tax
Matters Partner shall communicate and negotiate with the Internal Revenue
Service on any federal tax matter on behalf of the Members and the Company.

ARTICLE IV
MEMBERS

Section 4.1.    Powers. Except as otherwise expressly set forth in this
Agreement, the Members (in their capacities as such) shall have no right or
power to, and shall not take part in, the management of the Company. The Members
(in their capacities as such) in no event shall have the power to sign for or
bind the Company.
The Majority Members shall have the power to select and remove any Manager as
provided in Article VI and any and all officers (if any), agents and employees
(if any) of the Company, prescribe such powers and duties for them as may be
consistent with the LLC Act, any other applicable law and this Agreement, and
fix their compensation, but shall not require from them security for faithful
service.


13    

--------------------------------------------------------------------------------






Section 4.2.    Initial Member; Special Member.
(a)    The Initial Member of the Company is Barings BDC Finance I, LLC, a
Delaware limited liability company.
(b)    At any time when there is only one Member of the Company and an event
occurs that causes such Member to cease to be a Member of the Company (other
than upon continuation of the Company without dissolution upon an assignment by
such Member of all of its limited liability company interest in the Company and
the admission of a transferee pursuant to Sections 5.4 and 5.5), by order in
which the Independent Managers were appointed, one of the Independent Managers
acting as an Independent Manager pursuant to the terms of this Agreement shall
continue to serve as an Independent Manager and, in addition, without any action
of any Person and simultaneously with such Member ceasing to be a Member of the
Company, automatically be admitted to the Company as a Special Member and shall
continue the Company without dissolution. No Special Member may resign from the
Company or transfer its rights as Special Member unless (i) a successor Special
Member has been admitted to the Company as Special Member by executing a
counterpart to this Agreement, and (ii) such successor has also accepted its
appointment as an Independent Manager pursuant to this Agreement; provided that
the Special Member shall automatically cease to be a member of the Company upon
the admission to the Company of a substitute Member. Each Special Member shall
be a member of the Company that has no interest in the profits, losses and
capital of the Company and has no right to receive any distributions of Company
assets (and no Special Member shall be treated as a member of the Company for
federal income tax purposes). Pursuant to Section 18-301 of the LLC Act, a
Special Member shall not be required to make any capital contributions to the
Company and shall not receive a limited liability company interest in the
Company. A Special Member, in its capacity as Special Member, may not bind the
Company. Except as required by any mandatory provision of the LLC Act, each
Special Member, in its capacity as Special Member, shall have no right to vote
on, approve or otherwise consent to any action by, or matter relating to, the
Company, including the merger, consolidation or conversion of the Company. In
order to implement the admission to the Company of the Special Member, each
Person acting as an Independent Manager pursuant to this Agreement shall execute
a counterpart to this Agreement. Prior to his or her admission to the Company as
Special Member, each Person acting as an Independent Manager pursuant to this
Agreement shall not be a member of the Company. A “Special Member” means, upon
such Person’s admission to the Company as a member of the Company pursuant to
this Section 4.2(b), a Person acting as Independent Manager, in such Person’s
capacity as a member of the Company. A Special Member shall only have the rights
and duties expressly set forth in this Agreement. For purposes of this
Agreement, a Special Member is not included within the defined term “Member.”

Section 4.3.    Other Ventures. Notwithstanding any duty otherwise existing at
law or in equity, it is expressly agreed that the Members, the Special Members,
the Managers and any Affiliates, officers, directors, managers, stockholders,
partners or employees thereof, may engage in other business ventures of any
nature and description, whether or not in competition with the Company,
independently or with others, and the Company shall not have any rights in and
to any independent venture or activity or the income or profits derived
therefrom.


14    

--------------------------------------------------------------------------------






Section 4.4.    Actions by the Members. All actions of the Members may be taken
by written consent of the Members (which shall be signed on behalf of each
Member which is an entity by an authorized officer, general partner or manager
of each such Member) which is filed with the records of the Company.

ARTICLE V
MEMBERSHIP INTERESTS

Section 5.1.    General; Qualifications for Membership.
(a)    “Membership Unit” means the limited liability company interest of a
Member in the Company. Subject to the terms and conditions of this Agreement and
the LLC Act, the Company is authorized to issue one (1) Membership Unit. Each
Membership Unit constitutes personal property and, subject to Section 5.4, shall
be freely transferable and assignable in whole but not in part upon registration
of such transfer and assignment on the books of the Company in accordance with
the procedures established for such purpose by this Agreement. No Membership
Unit shall be held by a Non-Qualified Person. Any Member who becomes aware that
such Member is a Non-Qualified Person shall promptly notify the Designated
Manager who may, in its sole discretion, cause the withdrawal of such Member and
the sale of its Membership Unit in accordance with Sections 5.4 and 5.5. If it
comes to the attention of the Designated Manager that any member is a
Non-Qualified Person, the Designated Manager may require the withdrawal of such
Member and the sale of its Membership Unit in accordance with Sections 5.4 and
5.5.
(b)    The Company may issue additional Membership Units (or any other interest
in the Company that may be considered equity for federal income tax purposes),
in its sole discretion, so long as the issuance does not result in (i) a
termination of the Company’s status either as a disregarded entity or as a
partnership that is not a publicly traded partnership for tax purposes, or (ii)
such Membership Unit (or interest therein) being acquired or owned by any Person
that is classified for U.S. federal income tax purposes as a disregarded entity
(unless the beneficial owner for U.S. federal income tax purposes of the
disregarded entity is a corporation, other than a subchapter S corporation, or
is otherwise taxable as a corporation), partnership, subchapter S corporation or
grantor trust unless such Person obtains an opinion of a nationally or
internationally recognized and reputable law firm that such issuance will not
cause the Company to be treated as a publicly traded partnership taxable as a
corporation.

Section 5.2.    Distributions. The Members shall be entitled to receive, out of
the assets of the Company legally available therefor, and in proportion to their
Percentage Interests, distributions payable in cash in such amounts, if any, as
the Designated Manager shall declare. Notwithstanding any provision to the
contrary contained in this Agreement, the Company shall not be required to make
a distribution to the Members on account of their interests in the Company if
such distribution would violate Section 18-607 of the LLC Act or any other
applicable law or any Transaction Document.

Section 5.3.    Rights on Liquidation, Dissolution or Winding Up.


15    

--------------------------------------------------------------------------------





(a)    In the event of any liquidation, dissolution or winding up of the
Company, the Members shall be entitled to all remaining assets of the Company
available for distribution to the Members after satisfaction (whether by payment
or reasonable provision for payment) of all liabilities, debts and obligations
of the Company in accordance with Section 8.5.
(b)    Neither the sale of all or substantially all of the property or business
of the Company, nor the merger or consolidation of the Company into or with
another Person or other entity, shall be deemed to be a dissolution, liquidation
or winding up, voluntary or involuntary, for the purpose of this Section 5.3.

Section 5.4.    Transfer of Membership Units.
(a)    Upon the written consent of the Designated Manager in its sole
discretion, a Member may transfer its Membership Unit, in whole or in part, but
the transferee shall not be admitted as a Member except in accordance with
Section 5.5. Until the transferee is admitted as a Member, the transferring
Member shall continue to be a Member of the Company (subject to Section 4.2) and
to be entitled to exercise any rights or powers of a Member of the Company with
respect to the Membership Unit transferred. Notwithstanding anything contained
herein to the contrary and to the fullest extent permitted by law, a Member may
not transfer any Membership Unit in violation of any provision of this Agreement
or in violation of any applicable federal or state securities laws and no
transfer will be permitted if such transfer would (i) result in the Company’s
assets being considered “plan assets” within the meaning of the Employee
Retirement Income Security Act of 1974, as amended, (ii) result in a violation
of any applicable federal or state securities law, (iii) require the Company to
register as an investment company under the Investment Company Act, (iv) unless
waived by the affected Person, require the Company, the Designated Manager or
any Affiliate thereof to register as an investment adviser under the Investment
Advisers Act of 1940, as amended, (v) result in a termination of the Company’s
status either as a disregarded entity or as a partnership that is not a publicly
traded partnership for tax purposes, (vi) result in such Membership Unit (or
interest therein) being acquired or owned by any Person that is classified for
U.S. federal income tax purposes as a disregarded entity (unless the beneficial
owner for U.S. federal income tax purposes of the disregarded entity is a
corporation, other than a subchapter S corporation, or is otherwise taxable as a
corporation), partnership, subchapter S corporation or grantor trust unless such
Person obtains an opinion of a nationally or internationally recognized and
reputable law firm that such transfer will not cause the Company to be treated
as a publicly traded partnership taxable as a corporation, (vii) result in a
violation of any law, rule or regulation by the Company or result in the breach
of any obligations of the Company relating to transfers set forth in the
Transaction Documents or (viii) be inconsistent with Section 3.1.
(b)    The Designated Manager shall not consent to any transfer of a Membership
Unit (or portion thereof) unless (i) it shall have received an executed
Membership Unit Transfer Certificate from the proposed transferee and such other
instruments, certificates and opinions as the Designated Manager may reasonably
request be provided, or cause to be provided, by the proposed transferor or the
proposed transferee, and (ii) so long as any Obligations are outstanding, such
transfer does not cause the Company to violate its obligations under the
Transaction Documents.


16    

--------------------------------------------------------------------------------





(c)    To the fullest extent permitted by law, any purported transfer of any
Membership Unit in violation of the provisions of this Agreement shall be wholly
void and shall not effectuate the transfer contemplated thereby.

Section 5.5.    Admission of Transferee as Member. One or more additional
members of the Company may be admitted to the Company with the written consent
of the Initial Member; provided that so long as any Obligations are outstanding,
no additional Member may be admitted to the Company except as provided in
Section 4.2(b). An additional member and a transferee of a Membership Unit
desiring to be admitted as a Member must execute a counterpart of, or an
agreement adopting, this Agreement. Provided the transfer complies with the
provisions of Section 5.4, such admission shall be deemed effective at the time
of the transfer designated by the Designated Manager and, if the transfer is of
all of a Member’s Membership Unit, immediately following such admission, the
transferor Member (in the case of a transfer of all of such transferor Member’s
interest) shall cease to be a member of the Company. Upon admission of an
additional member or transferee as a Member, such additional member or
transferee shall have the rights, powers and duties and shall be subject to the
restrictions and obligations of a Member under this Agreement and the LLC Act.

ARTICLE VI
MANAGERS AND OFFICERS

Section 6.1.    Managers.
(a)    “Manager” means each Person designated as a Manager from time to time by
the Majority Members, in their capacity as managers of the Company within the
meaning of the LLC Act, including the Designated Manager and, solely where
expressly provided herein, the Independent Managers. Subject to the terms of
this Agreement, the Majority Members may determine at any time the number of
Managers; provided that, except while a vacancy is being filled as provided in
Section 6.5, at all times that any Obligations are outstanding, the Company
shall have at least one (1) Independent Manager appointed by the Majority
Members. The initial number of Managers is two (2), the Designated Manager and
the Independent Manager.
(b)    So long as any Obligations are outstanding, the Majority Members shall
cause the Company at all times to have at least one (1) Independent Manager who
will be appointed by the Majority Members. The initial Independent Manager is
Donald J. Puglisi. To the fullest extent permitted by applicable law, including
Section 18-1101(c) of the Act, the Independent Manager shall consider only the
interests of the Company, including its creditors, in acting or otherwise voting
on the matters referred to in Section 1.8. No resignation or removal of an
Independent Manager, and no appointment of a successor Independent Manager,
shall be effective until such successor shall have accepted his, her or its
appointment as an Independent Manager by a written instrument, and shall have
executed a counterpart to this Agreement as required by Section 4.2(b). In the
event of a vacancy in the position of Independent Manager, the Majority Members
shall, as soon as practicable, appoint a successor Independent Manager and
provide notice of such successor Independent Manager to such parties as are
required by the Transaction Documents. All right, power and authority of an
Independent Manager shall be limited to the extent necessary to exercise those
rights and perform those duties specifically set forth in this Agreement. Except
as provided


17    

--------------------------------------------------------------------------------





in this Agreement, including Section 1.8, in exercising his or her rights and
performing his or her duties under this Agreement, an Independent Manager shall
have a duty of loyalty and care similar to that of a director of a business
corporation organized under the General Corporation Law of the State of
Delaware. No Independent Manager shall at any time serve as trustee in
bankruptcy for any Affiliate of the Company. The Company shall pay, directly or
indirectly, each Independent Manager’s annual fee. Such fee shall be determined
without regard to the income of the Company and shall not be deemed to
constitute distributions to the recipient of any profit, loss or capital of the
Company.
(c)    Except as otherwise expressly provided in Section 1.8, the Designated
Manager shall have full and exclusive management and control of the business of
the Company and shall make all decisions affecting the business and affairs of
the Company and take all such actions as it deems necessary or appropriate to
accomplish the purpose of the Company as set forth herein and shall (i) be
responsible for the day-to-day operation and management of the business and
affairs of the Company and (ii) make all decisions, and take or cause to be
taken all such actions, on behalf of the Company or otherwise as are necessary
in connection with the operation and management of the Company in the ordinary
course of business. The Designated Manager is an agent of the Company’s
business, and the actions of the Designated Manager taken in such capacity and
in accordance with this Agreement shall bind the Company. The Members, as such,
shall not take part in the management of the Company except as otherwise
expressly provided in this Agreement.
(d)    Only the Designated Manager shall have the authority to bind the Company
and no Member, in its capacity as such, nor any Independent Manager, shall have
the authority to bind the Company; provided, that the Designated Manager may
delegate such authority to any other Person at any time the Designated Manager
deems necessary and appropriate.
(e)    The Initial Member hereby appoints Barings LLC to act as Designated
Manager hereunder and Barings LLC hereby accepts such appointment and agrees to
act as Designated Manager hereunder. The Initial Member hereby appoints Donald
J. Puglisi as Independent Manager hereunder and Donald J. Puglisi hereby accepts
such appointment and agrees to act as Independent Manager hereunder. Each
Manager, including the Independent Manager, is hereby deemed to be a “manager”
of the Company within the meaning of Section 18-101(10) of the LLC Act. Each
Manager designated by the Majority Members shall hold office until a successor
is elected and qualified and accepts such appointment or until such Manager’s
earlier death, resignation, expulsion or removal. Each Manager shall be obliged
to devote only as much of their time to the Company’s business as shall be
reasonably required in light of the Company’s business and objectives. A Manager
shall perform his, her or its duties as a Manager in good faith, in a manner he
or she reasonably believes to be in the best interests of the Company, and with
such care as an ordinarily prudent Person in a like position would use under
similar circumstances.

Section 6.2.    Powers of the Designated Manager. Subject to Section 1.8 the
Designated Manager shall have the right, power and authority, in the management
of the business and affairs of the Company, to do or cause to be done any and
all acts, at the expense of the Company, deemed by the Designated Manager to be
necessary or appropriate to effectuate


18    

--------------------------------------------------------------------------------





the business, purposes and objectives of the Company. Without limiting the
generality of the foregoing, the Designated Manager shall have the power and
authority to:
(i)    bring and defend on behalf of the Company actions and proceedings at law
or in equity before any court or governmental, administrative or other
regulatory agency, body or commission or otherwise; and
(ii)    execute all documents or instruments, perform all duties and powers and
do all things for an on behalf of the Company in all matters necessary,
desirable, convenient or incidental to the purpose of the Company, including all
documents, agreements and instruments related thereto and the consummation of
all transactions contemplated thereby.
The expression of any power or authority of the Designated Manager in this
Agreement shall not in any way limit or exclude any other power or authority
which is not specifically or expressly set forth in this Agreement.

Section 6.3.    Designated Manager as Attorney-in-Fact. Provided that the
approvals required under Section 1.8 with respect thereto, if any such approvals
are then so required, have been obtained, each of the Members hereby irrevocably
makes, constitutes and appoints the Designated Manager, with full power of
substitution and resubstitution, its true and lawful attorney-in-fact, for it
and in its name, place, and stead and for its use and benefit, to make, sign,
execute, certify, acknowledge, swear, file, and record: (a) all limited
liability company certificates, and assumed name or similar certificates which
the Designated Manager deems necessary in its reasonable discretion to be filed
by the Company under the laws of the State of Delaware or any other state or
jurisdiction in which the Company is doing or intends to do business; (b) any
and all amendments, restatements or changes to the instruments described in
clause (a), as now or hereafter amended, which the Designated Manager may deem
necessary in its reasonable discretion to effect a change or modification of the
Company in accordance with the terms of this Agreement, including amendments,
restatements or changes to reflect (i) any amendments adopted by the Members in
accordance with the terms of this Agreement and (ii) the disposition by any
Member of its interest in the Company; (c) all certificates of cancellation and
other instruments which the Designated Manager deems necessary in its reasonable
discretion to effect the dissolution and termination of the Company pursuant to
the terms of this Agreement; and (d) any other instrument which is now or may
hereafter be required by law to be filed on behalf of the Company. Each of the
Members authorizes such attorney-in-fact to take any further action which such
attorney-in-fact shall reasonably consider necessary in connection with any of
the foregoing, hereby giving such attorney-in-fact full power and authority to
do and perform each and every act or thing whatsoever requisite or advisable to
be done in connection with the foregoing as fully as such Member might or could
do personally, and hereby ratifying and confirming all that any such
attorney-in-fact shall lawfully do or cause to be done by virtue thereof or
hereof.

Section 6.4.    Compensation. Each Manager shall receive such reasonable
compensation for its services as may be agreed from time to time by such Manager
and the Designated Manager on behalf of the Company, with the consent of the
Majority Members with respect to any such compensation to be paid to the
Designated Manager. To the extent permitted


19    

--------------------------------------------------------------------------------





by applicable law, the Company may pay, or reimburse any Manager for,
out-of-pocket expenses incurred by such Manager in connection with its services
rendered to the Company. Any such compensation, payment or reimbursement shall
be determined by the Designated Manager without regard to the income of the
Company and shall not be deemed to constitute distributions to the recipient of
any profit, loss or capital of the Company. No such compensation, payment or
reimbursement shall preclude the Designated Manager from serving the Company in
any other capacity and receiving compensation therefor.

Section 6.5.    Removal of Managers.
(a)    Subject to Sections 1.7, 6.1 and 6.6, the Majority Members may remove any
Manager with or without cause at any time; provided that, unless otherwise
restricted by law, an Independent Manager may be removed or expelled only for
Cause by the Majority Members and, subject to Section 6.6, any vacancy caused by
any such removal or expulsion may be filled by action of the Majority Members.
The Company and/or the Members shall notify the Administrative Agent at least
one business day prior to the effectiveness thereof if any Independent Manager
is removed or expelled pursuant to the preceding sentence.
(b)    Subject to Sections 1.7, 6.1 and 6.6, any removal of a Manager shall
become effective on such date as may be specified by the Majority Members in a
notice delivered to the removed Manager, any remaining Managers and the
replacement Manager designated to replace the removed Manager provided that the
removal of a Manager in any event shall not be effective on a date earlier than
the date such notice is delivered and the replacement Manager accepts such
appointment. Should a Manager be removed who is also the Member, the Member
shall continue to participate in the Company as a Member and receive its share
of the Company’s income, gains, losses, deductions and credits pursuant to this
Agreement.

Section 6.6.    Resignation of Manager. A Manager, other than an Independent
Manager, may resign as a Manager at any time by 30 days’ prior written notice to
the Members. To the fullest extent permitted by law, no Independent Manager may
withdraw or resign as a Manager of the Company without the consent of the
Majority Members and any such withdrawal or resignation shall be subject to
Section 6.1(b). Upon any removal or resignation of the Designated Manager, the
Member owning the largest Percentage Interest in the Company shall assume all
power and authority given to the Designated Manager under this Agreement until
such time as the Majority Members select a replacement Designated Manager.

Section 6.7.    Meetings of the Managers. The Managers may hold meetings, both
regular and special, within or outside the State of Delaware. Regular meetings
of the Managers may be held without notice at such time and at such place as
shall from time to time be determined by the Designated Manager. Special
meetings of the Managers with respect to matters which require the action, vote
or consent of the Independent Manager may be called by the Designated Manager on
not less than one day’s notice to each Manager by telephone, facsimile, mail,
email or any other means of communication, and special meetings shall be called
by the Designated Manager in like manner and with like notice upon the written
request of any one or more of the Managers. The Independent Manager need not
participate in any such meeting except if the meeting relates to matters on
which the action, vote or consent of the Independent Manager is required
hereunder.


20    

--------------------------------------------------------------------------------





Notwithstanding any other provision in this Agreement and for the avoidance of
doubt, actions permitted to be taken by the Designated Manager without any
action, vote or consent of the Independent Manager may be taken by the
Designated Manager without need to call a meeting or any notice to, or any vote
of, the Independent Manager with respect thereto. Furthermore, any action
required or permitted to be taken at any meeting of the Managers may be taken
without a meeting if all Managers required for such action to be taken under
this Agreement consent thereto in writing, and the writing or writings are filed
with the minutes of proceedings of the Company.

Section 6.8.    Electronic Communications. Managers may participate in meetings
of the Managers by means of telephone conference or similar communications
equipment that allows all Persons participating in the meeting to hear each
other, and such participation in a meeting shall constitute presence in Person
at the meeting. If all the participants are participating by telephone
conference or similar communications equipment, the meeting shall be deemed to
be held at the principal place of business of the Company.

Section 6.9.    Limitations on the Independent Managers. All right, power and
authority of the Independent Manager shall be limited to the extent necessary to
exercise those rights and perform those duties specifically set forth in this
Agreement.

Section 6.10.    Officers. The Designated Manager may, from time to time as the
Designated Manager deems advisable, appoint officers of the Company (the
“Officers”) and assign in writing titles (including, without limitation,
President, Vice President, Assistant Vice President, Secretary, Treasurer and
Authorized Signatories) to any such person. Unless the Designated Manager
decides otherwise, if the title is one commonly used for officers of a business
corporation formed under the Delaware General Corporation Law, the assignment of
such title shall constitute the delegation to such person of the authorities and
duties that are normally associated with that office. Any delegation pursuant to
this Section 6.10 may be revoked in writing at any time by the Designated
Manager. An Officer may be removed with or without cause by the Designated
Manager. Scott Chappell, Eric Lloyd, Jon Bock and Chris Cary are hereby
appointed to the position of Authorized Signatory of the Company. Any document
or instrument purporting to bind the Company shall be effective to bind the
Company when executed by (i) an Authorized Signatory or (ii) any other officer
of the Company expressly authorized to execute such document or instrument by
the terms of this Agreement or the written resolutions of the Designated
Manager.

ARTICLE VII
EXPENSES

Section 7.1.    Expenses. Except as otherwise provided in this Agreement or the
Transaction Documents, the Company shall be responsible for all expenses and the
allocation thereof (and shall reimburse any such expenses incurred by a Member
or by the Designated Manager on behalf of the Company) including without
limitation:
(a)    all expenses related to the business of the Company and all routine
administrative expenses of the Company, including the maintenance of books and
records of the


21    

--------------------------------------------------------------------------------





Company, the preparation and dispatch to the Members of checks, wire transfers,
financial reports, tax returns and notices required pursuant to this Agreement;
(b)    all costs, fees and expenses of consultants, custodians, bankers, legal
counsel and accountants, and similar outside advisors, incurred in connection
with the administration of the Company or incurred by the Company pursuant to or
in connection with the Transaction Documents or the Collateral;
(c)    all expenses incurred in connection with identifying, evaluating, or
consummating the acquisition of the Collateral by the Company or incurred by the
Company in connection with the holding, pledging , managing, servicing,
administering and exercising rights and remedies with respect to the Collateral;
(d)    all costs and expenses of maintaining qualification of the Company to do
business in the State of Delaware and any other states in which it conducts
business;
(e)    any taxes, fees or other charges levied against the Company or on its
income or assets or in connection with its business or operations by any
governmental authority;
(f)    all costs, fees and expenses of any litigation, arbitration,
investigations, or filings with respect to the Company or in which the Company
becomes involved by reason of any of its investments, or otherwise;
(g)    all expenses for indemnity or contribution payable by the Company to any
Person;
(h)    all costs, fees and expenses incurred in connection with the collection
of amounts due to the Company from any Person;
(i)    all costs, fees and expenses incurred in connection with the preparation
of amendments, modifications, waivers or consents with respect to this
Agreement;
(j)    all costs, fees and expenses incurred in connection with the liquidation,
dissolution and winding up of the Company; and
(k)    all costs, fees and expenses otherwise allocated in good faith to the
Company by the Designated Manager.

ARTICLE VIII
DISSOLUTION, LIQUIDATION AND WINDING-UP

Section 8.1.    Dissolution.
(a)    Pursuant to Section 18-801 of the LLC Act and subject to Section 1.8 and
this Section 8.1, the Company shall be dissolved and its affairs shall be wound
up upon the occurrence of the earliest of the following events:


22    

--------------------------------------------------------------------------------





(i)    subject to Section 1.8, the election to dissolve the Company made in
writing by the Members and each Manager, including the Independent Manager,
provided any such dissolution does not then violate the Transaction Documents;
(ii)    the occurrence of any event that causes the last remaining member of the
Company to cease to be a member of the Company unless the business of the
Company is continued without dissolution in a manner permitted by the LLC Act or
this Agreement; or
(iii)    the entry of a decree of judicial dissolution of the Company pursuant
to Section 18-802 of the LLC Act.
(b)    The death, incapacity, retirement, resignation, expulsion, bankruptcy,
liquidation, termination or dissolution of any Member of the Company or the
occurrence of any other event that terminates the continued membership of any
Member of the Company shall, in and of itself, not cause the Company to be
dissolved or its affairs to be wound up, and upon the occurrence of any such
event the Company shall be continued without dissolution. Upon the occurrence of
any event that causes the last remaining member of the Company to cease to be a
member of the Company, to the fullest extent permitted by law, the personal
representative of such member is hereby authorized to, and shall, within 90 days
after the occurrence of the event that terminated the continued membership of
such member in the Company, agree in writing (i) to continue the Company and
(ii) to the admission of the personal representative or its nominee or designee,
as the case may be, as a substitute member of the Company, effective as of the
occurrence of the event that terminated the continued membership of such member
of the Company in the Company. Notwithstanding any other provision of this
Agreement, the Bankruptcy of the Member or a Special Member shall not cause the
Member or Special Member, respectively, to cease to be a member of the Company
and upon the occurrence of such an event, the Company shall continue without
dissolution and it shall not be wound up. To the fullest extent permitted by
law, each Member of the Company hereby waives any right that it may have under
applicable law to reject this Agreement (as an executory contract or otherwise)
in any proceeding involving or relating to the Bankruptcy of the Members or any
Special Member of the Company, or the occurrence of an event that causes any
Member or a Special Member to cease to be a member of the Company.

Section 8.2.    Accounting. In the event of the dissolution, liquidation and
winding up of the Company, a proper accounting shall be made of the Net Income
or Net Loss of the Company from the date of the last previous Accounting Period
to the date of dissolution.

Section 8.3.    Winding Up, Liquidation and Distribution of Assets. Upon the
occurrence of any event specified in Section 8.1(a), the Company shall continue
solely for the purpose of winding up its affairs in an orderly manner, and, so
long as any Obligations are outstanding, in accordance with the Transaction
Documents, retaining its assets and servicing its indebtedness or liquidating
its assets and satisfying the claims of its creditors, as applicable. The
Designated Manager shall be responsible for overseeing the winding up and, if
applicable, liquidation of the Company and shall take full account of the
liabilities of the Company and its assets. If the Company is being liquidated,
the Designated Manager shall either cause its assets to be sold or distributed,
and, if sold, as promptly as is consistent with obtaining the fair market value


23    

--------------------------------------------------------------------------------





thereof, shall cause the proceeds therefrom, to the extent sufficient therefor,
to be applied and distributed as provided in Section 8.4. The expenses incurred
by the Designated Manager in connection with winding up the Company, all losses
or liabilities of the Company incurred in accordance with the terms of this
Agreement, and reasonable compensation for the services of the Designated
Manager in connection with such winding up shall be borne by the Company. The
Designated Manager shall not be liable to the Members or any other Person for
any loss attributable to any act or omission of the Designated Manager taken in
good faith in connection with the liquidation of the Company and distribution of
its assets. The Designated Manager may consult with counsel and accountants with
respect to the winding up, retention of assets and servicing of indebtedness or
liquidation of the Company and distribution of its assets, as applicable, and
shall be justified in acting or omitting to act in accordance with the advice or
opinion of such counsel or accountants, provided they shall have been selected
with reasonable care.

Section 8.4.    Order of Payment of Liabilities Upon Dissolution.
(a)    After determining that all debts and liabilities of the Company,
including, without limitation, all contingent, conditional or unmatured
liabilities of the Company, in the process of winding-up, including, without
limitation, debts and liabilities to the Members in the event that a Member (in
its capacity as such) is a creditor of the Company, the Designated Manager shall
distribute the proceeds of the liquidation of the Company’s assets and any other
remaining, unliquidated assets in the following order of priority:
(i)    to the creditors of the Company, excluding Members who are creditors, to
the extent permitted by law, in satisfaction of the Company’s liabilities
(whether by payment or the making of reasonable provision for payment thereof);
(ii)    to Members who are creditors of the Company in satisfaction of Company
liabilities, indebtedness and other obligations, including, without limitation,
the repayment of principal of and interest on loans made by Members to the
Company (whether by payment or the making of reasonable provisions for payment
thereof); and
(iii)    to the Members according to their respective Percentage Interest.
(b)    If any assets of the Company are to be distributed in kind, the net fair
market value of such assets as of the date of dissolution shall be determined by
the Designated Manager. Such assets shall be deemed to have been sold as of the
date of dissolution for their fair market value.
(c)    Except as provided by law or as expressly provided in this Agreement,
upon dissolution of the Company, each Member shall look solely to the assets of
the Company for the return of its capital contribution. If the Company property
remaining after the payment or discharge of the debts, liabilities and other
obligations of the Company is insufficient to return the cash contribution of
one or more Members, such Member or Members shall have no recourse against any
other Member.


24    

--------------------------------------------------------------------------------






Section 8.5.    Certificate of Cancellation. When all debts, liabilities and
Obligations have been paid and discharged or adequate provisions have been made
therefor and all of the remaining property and assets have been distributed to
the Members, a certificate of cancellation shall be executed and filed by the
Designated Manager in accordance with the LLC Act. Upon the filing with the
Secretary of State of the State of Delaware of a certificate of cancellation of
the Certificate of Formation, the existence of the Company shall cease.

ARTICLE IX
INDEMNIFICATION

Section 9.1.    Exculpation. None of any Member, any Special Member, any
Manager, any authorized person or any director, officer, employee,
representative, agent or Affiliate of any Member, any Special Member or any
Manager (collectively, the “Covered Persons”) shall, to the fullest extent
permitted by law, be liable to the Company or any other Person who has an
interest in or claim against the Company for any loss, damage or claim incurred
by reason of any act or omission performed or omitted by such Covered Person in
good faith on behalf of the Company and in a manner which such Covered Person
reasonably believed to be in or not opposed to the best interests of the
Company, except that a Covered Person shall be liable for any such loss, damage
or claim incurred as direct result of such Covered Person’s fraud, gross
negligence or willful misconduct.

Section 9.2.    Indemnification. Subject to the provisions of Section 9.4
hereof, to the fullest extent permitted by law, the Company shall indemnify any
Covered Person who was or is a party or is threatened to be made a party to any
threatened, pending or completed action or suit by reason of any act or omission
of such Covered Person or by reason of the fact that such Covered Person is or
was a Covered Person, against any loss, damage, claim or expenses, including
amounts paid in settlement and attorneys’ fees actually and reasonably incurred
by such Covered Person in connection with the defense or settlement of the
actions or suit if such Covered Person acted in good faith and in a manner which
such Covered Person reasonably believed to be in or not opposed to the best
interests of the Company, provided that such Covered Person shall not be
entitled to indemnification if such loss, damage, claim or expenses was directly
caused by such Covered Person’s fraud, gross negligence or willful misconduct.
Indemnification may not be made for any claim, issue or matter as to which such
Covered Person has been adjudged by a court of competent jurisdiction, after
exhaustion of all appeals therefrom, to be liable to the Company or for amounts
paid in settlement to the Company, unless and only to the extent that the court
in which the action or suit was brought or other court of competent jurisdiction
determines upon application that in view of all the circumstances of the case,
the Covered Person is fairly and reasonably entitled to indemnity for such
expenses as the court deems proper; provided that any indemnity under this
Section 9.2 by the Company shall be provided out of and to the extent of Company
assets only, and none of the Members, the Special Members or any Manager shall
have personal liability on account thereof; and provided further, that so long
as any Obligations are outstanding, no indemnity payment from funds of the
Company (as distinct from funds from other sources, such as insurance) in
respect of any indemnity hereunder shall be payable from amounts allocable to
any other Person pursuant to the Transaction Documents. Any Covered Person
entitled to indemnification pursuant to this Section 9.2 shall be fully
protected in relying in good faith upon the records of the Company and


25    

--------------------------------------------------------------------------------





upon such information, opinions, reports or statements presented to the Company
by any Person as to matters such indemnified Covered Person reasonably believes
are within such other Person’s professional or expert competence and who has
been selected with reasonable care by or on behalf of the Company, including
information, opinions, reports or statements as to the value, amount of assets,
liabilities, or any other facts pertinent to the existence and amount of assets
from which distributions to the Members might properly be paid.

Section 9.3.    Further Indemnity. To the fullest extent permitted by law, the
Company shall indemnify any Person who is or was a Covered Person, against
expenses, including attorneys’ fees, actually and reasonably incurred by him or
her in connection with the defense of any action, suit or proceeding referred to
in Sections 9.1 and 9.2 or in defense of any claim, issue or matter therein.

Section 9.4.    Expenses. Any indemnification under Sections 9.2 and 9.3, as
well as the advance payment of expenses permitted under Section 9.5 unless
ordered by a court or advanced pursuant to Section 9.5 below, must be made by
the Company only as authorized in the specific case upon a determination that
indemnification of the Covered Person is proper in the circumstances. The
determination must be made:
(a)    by the Designated Manager if the Designated Manager was not a party to
the act, suit or proceeding; or
(b)    if the Designated Manager was a party to the act, suit or proceeding,
either by all of the Members owning Percentage Interests in the Company or by
independent legal counsel in a written opinion.

Section 9.5.    Advance Payment of Expenses. The expenses of each Person who is
or was a Covered Person, incurred in defending a civil or criminal action, suit
or proceeding may be paid by the Company as they are incurred and in advance of
the final disposition of the action, suit or proceeding, upon receipt of an
undertaking by or on behalf of such Person to repay the amount if it is
ultimately determined by a court of competent jurisdiction that such Person is
not entitled to be indemnified by the Company. The provisions of this Section
9.5 shall not affect any rights to advancement of expenses to which personnel
other than the Members, the Special Members or a Manager (other than any
Independent Manager) may be entitled under any contract or otherwise by law.

Section 9.6.    Other Arrangements Not Excluded. The indemnification and
advancement of expenses authorized in or ordered by a court pursuant to this
Article IX:
(a)    does not exclude any other rights to which a Person seeking
indemnification or advancement of expenses may be entitled under any agreement,
decision of the Member or otherwise, for either an action of any Covered Person,
in the official capacity of such Person or an action in another capacity while
holding such position, except that indemnification and advancement, unless
ordered by a court or advanced pursuant to Section 9.5 above, may not be made to
or on behalf of such Person if a final adjudication established that its acts or
omissions


26    

--------------------------------------------------------------------------------





involved intentional misconduct, fraud or a knowing violation of the law and
were material to the cause of action; and
(b)    continues for a Person who has ceased to be a Covered Person and inures
to the benefit of the successors, heirs, executors and administrators of such a
Person.

ARTICLE X
MISCELLANEOUS PROVISIONS

Section 10.1.    Amendments. This Agreement may be modified, altered,
supplemented or amended pursuant to a written agreement executed and delivered
by the Majority Members; provided that the Members shall not amend or modify any
provision of definition of “Independent Manager,” “Cause,” “Obligation,”
“Material Action” or any defined term used therein or Sections 1.5, 1.7, 1.8,
4.2(b), 6.1(b), 6.5 or 10.1 of this Agreement, without the written consent of
the Administrative Agent and the prior unanimous affirmative vote of the
Managers, which vote, so long as any Obligations are outstanding, must include
the affirmative vote of the Independent Manager.

Section 10.2.    Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF DELAWARE (WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES) AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

Section 10.3.    Headings. The headings of the various Articles and Sections
herein are for convenience of reference only and shall not define or limit any
of the terms or provisions hereof.

Section 10.4.    Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remainder of such provision (if any) or the remaining
provisions hereof (unless such construction shall be unreasonable), and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

Section 10.5.    Assigns. Each and all of the covenants, terms, provisions and
agreements contained in this Agreement shall be binding upon and inure to the
benefit of the Members, and their permitted successors and assigns.

Section 10.6.    Enforcement by Managers. Notwithstanding any other provision of
this Agreement, each Member and Special Member agree that this Agreement
constitutes a legal, valid and binding agreement of such Member and Special
Member, and is enforceable against such Member and Special Member by the
Designated Manager or by the Independent Manager, as appropriate, in accordance
with its terms.


27    

--------------------------------------------------------------------------------






Section 10.7.    Waiver of Partition; Nature of Interest. Except as otherwise
expressly provided in this Agreement, to the fullest extent permitted by law,
each of the Members and the Special Members hereby irrevocably waives any right
or power that such Person might have to cause the Company or any of its assets
to be partitioned, to cause the appointment of a receiver for all or any portion
of the assets of the Company, to compel any sale of all or any portion of the
assets of the Company pursuant to any applicable law or to file a complaint or
to institute any proceeding at law or in equity to cause the dissolution,
liquidation, winding up or termination of the Company. No Member shall have any
interest in any specific assets of the Company, and no Member shall have the
status of a creditor with respect to any distribution pursuant to this
Agreement.

Section 10.8.    Entire Agreement. This Agreement constitutes the entire
understanding of the parties with respect to the subject matter hereof and
supersedes any prior negotiations, understandings, communications and agreements
in regard hereto.

Section 10.9.    Effectiveness. Pursuant to Section 18-201(d) of the LLC Act,
this Agreement shall be effective as of the date set forth above.

Section 10.10.    Counterparts. This Agreement may be executed and delivered in
counterparts (including by facsimile or other electronic transmission), each of
which will be deemed an original, and all of which together constitute one and
the same instrument. Delivery of an executed counterpart signature page of this
Agreement by e-mail (PDF) or facsimile shall be effective as delivery of a
manually executed counterpart of this Agreement.
[signature page follows]






28    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Agreement is hereby executed by the undersigned as of
the date set forth above.
Initial Member:
Barings BDC Finance I, LLC
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Jonathan Bock
 
 
 
 
Name: Jonathan Bock 
Title: Chief Financial Officer
 
 
 
 
 
 




 
 
 
Independent Manager:
Donald J. Puglisi
 
 
 
 
 
 
 
 
/s/ Donald J. Puglisi
 
 
Donald J. Puglisi, as Independent Manager


 
 
 
 
 
 
 
 
 
 
 
 
 
Designated Manager:
Barings LLC
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Scott E. Chappell
 
 
 
Name: Scott E. Chappell 
Title: Managing Director






